THE THIRTEENTH COURT OF APPEALS

                                   13-22-00013-CR


      Valentin Torres Alvarez a/k/a Valentin Torres a/k/a Valentin Alvarez Torres
                                           v.
                                  The State of Texas


                                   On Appeal from the
                    103rd District Court of Cameron County, Texas
                        Trial Court Cause No. 2017DCR2121


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 25, 2022